Order appealed from affirmed, with ten dollars costs and disbursements.
Miller v. Hooper (19 Hun, 394) followed.
Section 297. of the Code of Procedure exempts the personal earnings of a debtor for the preceding sixty days, necessary for the use of a family supported by his labor from being reached by legal proceedings against him. It did not appear that the debtor had any legal claim to the earnings of his assistants or to the house on his wife’s lot, which it was unjust for him to refuse to apply to the payment of his debts. His claim for the value of his files used by him in the business, like the files themselves, is exempt. (Tillotson v. Wolcott, 48 N. Y., 188.)